internal_revenue_service number release date index number ------------------------------------------ ------------------------------ ------------------------------- re --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------ telephone number -------------------- refer reply to cc psi plr-123984-04 date november ----------------------- ------------------------ ---------------------- --------------------------- -------------------------- ------------------------------- --------------------------------------------------------------------------------- legend legend husband wife a b c d trust ----------------------------------------------------------------------------------------------------------- foundation state x y dear ----------------------------- this is in response to your authorized representative’s submission dated date and subsequent correspondence in which rulings were requested concerning the establishment and operation of a proposed charitable_lead_trust ---------------------------------------------------- ----------- ---------- --- according to the facts submitted and representations made husband and wife article first paragraph x of trust prohibits the trustees from engaging in any propose to create trust an irrevocable_trust for the benefit of husband’s and wife’s children a b and c as well as certain charitable organizations the initial trustees of trust will be a b c and d act of self-dealing as defined in sec_4941 from causing trust to have excess_business_holdings as defined in c from causing an investment to be acquired or retained in a manner that subjects trust to tax under sec_4944 and from making any taxable_expenditures as defined in sec_4945 plr-123984-04 article second paragraph a provides that until the expiration of a period of y years from the date of execution of the trust_indenture the termination_date the trustees shall distribute annually in cash or in_kind valued at the date of distribution or partly in each in the trustees’ sole discretion to such one or more qualified charities as may be selected by the trustees an annuity amount equal to x of the value of all assets contributed to the trust on the date of execution said annuity amount shall commence on and accrue from the date of execution of the trust_indenture and may in the trustees’ discretion be paid in convenient installments not less frequently than annually in the event the trust_indenture is executed on such a day that the first fiscal_year of the trust shall not be a full year said amount distributable for the first year or last year shall be determined as a pro_rata portion of the annuity amount taking into account the number of days remaining in said first year or last year using the date of execution of the trust_indenture as the first of such days remaining or the termination_date as the last day remaining the income distributed to the organizations described in sec_170 and sec_2522 shall consist of the same proportion of each class of the items of income of the trust as the total of each class bears to the total of all classes any income not so distributed may be added currently to principal in the sole discretion of the trustees article second paragraph a provides that if on or before fifteen days prior to the close of any year the trustees have not selected the qualified charity or charities to receive all or any portion of the annuity amount for that year then such undesignated portion shall be paid to foundation if foundation is at that time a qualified charity article second paragraph a provides that the term qualified charities shall mean and include only such organizations as are described at the time of determination in sec_170 and sec_2522 gifts to which qualify for the charitable deduction under both the federal gift_tax and federal_income_tax laws article second paragraph a provides that the annuity interest provided in article second paragraph b provides that on the termination_date the under article third paragraph a any trustee of trust may resign without need article second shall not be commuted or prepaid prior to the termination_date trustees shall distribute the remaining trust assets in equal shares so as to provide one share for each of a b and c his heirs personal_representatives and administrators to obtain an order from any court by written instrument delivered to a co-trustee or successor trustee and thereupon he or she will stand discharged from further performance on any duties as trustee acknowledges that he or she will have no right or power whether alone or in conjunction with others or in whatever capacity to alter amend revoke or terminate trust or any terms thereof in whole or in part or to designate the persons who shall article fifth provides that trust shall be irrevocable each grantor expressly plr-123984-04 possess or enjoy the trust property or the income therefrom during the continuance of the trust validity and construction and the rights of all parties_in_interest shall be determined under state law article sixth provides that trust is executed under the laws of state and its the following rulings are requested trust will be allowed a deduction under sec_642 each taxable_year in an amount equal to the annuity amount_paid from trust’s gross_income during such taxable_year in accordance with trust’s terms no portion of trust’s income will be taxable to husband and wife under sec_671 through the annuity interest in trust will be a guaranteed_annuity_interest within the meaning of sec_2522 and sec_25_2522_c_-3 of the gift_tax regulations and that a gift_tax deduction will be allowed to husband and wife pursuant to sec_2522 equal to the value of the guaranteed annuity sec_642 provides in part that in the case of a_trust there shall be income_tax rulings allowed as a deduction in computing its taxable_income any amount of gross_income without limitation which pursuant to the terms of the governing instrument is during the taxable_year paid for a purpose specified in sec_170 if a charitable_contribution is paid after the close of such taxable_year and on or before the last day of the year following the close of such taxable_year then the trustee may elect to treat such contribution as paid during such taxable_year sec_681 provides in part that in computing the deduction allowed under sec_642 to a_trust no amount otherwise allowable under sec_642 as a deduction shall be allowed as a deduction with respect to income of the taxable_year which is allocable to its unrelated_business_income for such year further the term unrelated_business_income refers to an amount equal to the amount which if such trust were exempt from tax under sec_501 would be computed as its unrelated_business_taxable_income under sec_512 relating to income derived from certain business activities and from certain property acquired with borrowed funds another person is regarded as the owner of any portion of a_trust there shall be included in computing his taxable_income and credits those items of income deductions and credits against tax on the trust that are attributable to that portion of the sec_671 provides the general_rule that in cases in which the grantor or sec_673 through of subpart e part subchapter_j specify the based solely on the facts as presented in this ruling_request we conclude that plr-123984-04 trust to the extent that such items would be taken into account in computing the taxable_income and credits against the tax of an individual circumstances under which the grantor or another person is regarded as the owner of a portion of a_trust except to the extent that trust has unrelated_business_income within the meaning of sec_681 and subject_to the limitations set forth in sec_642 trust will be allowed a deduction in accordance with sec_642 for the amount of gross_income paid out to charitable beneficiaries described in sec_170 during its taxable_year or by the close of the following year because the deduction under sec_642 is limited to amounts of gross_income paid for purposes specified in sec_170 no deduction will be allowed under sec_642 for a distribution from the trust principal whether made in property or money except to the extent that such property or money has been included in trust’s gross_income and provided no deduction was allowed for any previous taxable_year for the amount so paid trust will be subject_to the rules of sec_644 to the extent such rule would be applicable further based upon the facts submitted husband and wife will not be treated as the owners of trust under sec_673 sec_674 sec_676 sec_677 or sec_678 therefore no portion of trust’s income will be taxable to husband or wife under these provisions trust does not authorize any power that would cause administrative control of trust to be considered exercisable primarily for the benefit of husband and or wife under sec_675 however whether husband and or wife will be treated as the owners of trust under sec_675 will depend upon the circumstances attendant upon the operation of the trust this is a question of fact the determination of which must necessarily be deferred until the federal_income_tax returns of the parties involved have been identified by the office of the area director in which returns are filed gift_tax ruling sec_2501 provides that a tax computed as provided in sec_2502 is hereby imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to the limitations contained in chapter the gift_tax imposed by sec_2501 will apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift sec_2512 provides plr-123984-04 that where property is transferred for less than adequate_and_full_consideration in money or money s worth the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift sec_2522 provides that in computing taxable_gifts for the calendar_year there shall be allowed as a deduction in the case of a citizen or resident the amount of all gifts made during such year to or for_the_use_of a corporation or trust or community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual which is not disqualified for tax exemption under sec_501 by reason of attempting to influence legislation and which does not participate in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_2522 provides that where a donor transfers an interest in property other than an interest described in sec_170 to a person or for a use described in sec_2522 or b and an interest in the same property is retained by the donor or is transferred or has been transferred for less than an adequate_and_full_consideration in money_or_money's_worth from the donor to a person or for a use not described in sec_2522 or b no deduction shall be allowed under sec_2522 for the interest which has been transferred to the person or for the use described in sec_2522 or b unless - b in the case of an interest that is not a remainder_interest such interest is in the form of a guaranteed annuity or a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly sec_25_2522_c_-3 provides that a charitable interest is a guaranteed_annuity_interest whether or not such interest is in trust for purposes of this paragraph c vi the term guaranteed_annuity_interest means an irrevocable right pursuant to the instrument of transfer to receive a guaranteed annuity a guaranteed annuity is an arrangement under which a determinable amount is paid periodically but not less often than annually for a specified term of years or for the life or lives of certain individuals each of whom must be living at the date of the gift and can be ascertained at such date an amount is determinable if the exact amount which must be paid under the conditions specified in the instrument of transfer can be ascertained as of the date of gift sec_25_2522_c_-3 provides that where a charitable interest in the form of a guaranteed_annuity_interest is in trust and the present_value on the date of the gift of all income interests for a charitable purpose exceeds percent of the aggregate fair_market_value of all amounts in the trust after payment of liabilities the charitable interest will not be a guaranteed_annuity_interest unless the governing instrument prohibits both the acquisition and retention of assets which could give rise to a tax under sec_4944 if the trust acquired such assets plr-123984-04 in the present case based on the information submitted and representations made the annuity payable under the terms of trust satisfies the requirements of sec_25_2522_c_-3 therefore the annuity will be a guaranteed annuity for purposes of sec_2522 and the corresponding regulations accordingly husband and wife will each be entitled to a gift_tax_charitable_deduction under sec_2522 equal to one half of the present_value of the guaranteed_annuity_interest valued as of the date property is transferred to trust the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any part of the material submitted in support of the request for rulings it is subject_to verification and examination except has specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations specifically we express no opinion regarding the value of the property contributed to trust this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely enclosure george masnik chief branch office of passthroughs and special industries copy for sec_6110 purposes cc
